DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5, 9, 11, 13, 16-17, 19, 23-24, 26-27 and 29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically the most relevant prior art to Obrist et al. (US 9,666,912) does not disclose that the main fluid flow region includes a fluid flow passage comprising a plurality of fluid flow passage portions extending generally transverse to a central, longitudinal axis of the heat exchanger wherein each fluid flow passage portion is fluidically interconnected to an adjacent fluid flow passage portion by a turnaround zone, the plurality of fluid flow passage portions each have a width, the width of a first fluid flow passage portion of the plurality of fluid flow passage portions being less than the width of remaining ones of the plurality of fluid flow passage portions, or that the main fluid flow region includes a plurality of fluid barrier ribs as claimed, and one of ordinary skill in the art would not reasonably and absent impermissible hindsight be motivated to modify the heat exchanger as claimed.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Raheena R Malik/Examiner, Art Unit 3763     
                                                                                                                                                                                                   /THO V DUONG/Examiner, Art Unit 3763